Citation Nr: 1119751	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-11 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar strain.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disability characterized by chest pain.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral pes planus.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and schizophrenia, as secondary to chest pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to March 1973.

This matter arises before the Board of Veterans' Appeals (Board) from November 2007 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2011, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an August 2006 decision, the Board denied the Veteran's claims of entitlement to service connection for a low back disability and bilateral pes planus because the Veteran was not diagnosed with a low back disability and there was no evidence that the Veteran's pes planus was aggravated beyond its natural progression by his period of active service.  The Veteran did not appeal the decision, and it became final.

2. Evidence received subsequent to the Board's August 2006 decision does not relate to an unestablished fact necessary to substantiate the low back and pes planus claims.

3. In a November 1981 decision, the Board denied the Veteran's claim for chest pain because there was no evidence that the Veteran had a chest disorder in service or was diagnosed with a chest disorder.  

4. Evidence received subsequent to the Board's November 1981 decision does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The Board's August 2006 decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100 (2001).  

2. New and material evidence has not been submitted, and the claim of entitlement to service connection for a lumbar strain is not reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2010).  

3. New and material evidence has not been submitted, and the claim of entitlement to service connection for bilateral pes planus is not reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2010).  

4. The Board's November 1981 decision is final.  38 U.S.C.A. § 4004(b) (1976); 38 C.F.R. §§ 19.104 (1979).  

5. New and material evidence has not been submitted, and the claim of entitlement to service connection for chest pain is not reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the Secretary eliminated the element that requires the claimant to provide any evidence in his or her possession that pertains to the claim during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO sent the Veteran a VCAA notice letter in March 2007 that described what the evidence must show to establish entitlement to service connection for his claimed disorders and described the types of evidence that the Veteran should submit in support of his claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The VCAA notice letter also addressed the elements of degree of disability and effective date.  

In particular regard to additional notice requirements relevant to the Veteran's request to reopen his claim, the Board notes that the RO explained in the March 2007 VCAA notice letter that the Veteran's claims were previously denied, he was notified of the decisions, and that the decisions had become final.  The RO also explained that VA needed new and material evidence in order to reopen the Veteran's claims.  The RO defined new and material evidence as evidence submitted to VA for the first time that pertained to the reason the claim was previously denied and raised a reasonable possibility of substantiating the claim.  The RO further explained that the Veteran's claims were previously denied because bilateral pes planus existed prior to his enlistment and was not shown to have been permanently worsened because of his military service, he was not treated for a lumbar strain in service, and because there was no evidence of chest pain on the Veteran's separation examination or of a currently diagnosed disability.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).      

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the Board notes that available service treatment records and post-service treatment records identified as relevant to the Veteran's claim are associated with the claims folder to the extent possible.  The  Board acknowledges that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, but the record discloses that such benefits are based on his schizophrenia rather than the disabilities which are the subject of this decision.  Moreover, the Board notes that VA is not required to provide a compensation and pension examination or medical opinion in a claim to reopen a previously denied claim unless and until new and material evidence has been presented.

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review.  

New and Material Evidence

The Veteran's current claims involve entitlement to service connection for a lumbar strain, bilateral pes planus, and chest pain.  He last filed a claim for his lumbar strain and bilateral pes planus in June 2002, which was denied by a December 2002 rating decision and the Board's August 2006 decision.  The Veteran did not appeal the Board's decision, and it became final.  In that decision, the Board reopened the Veteran's back claim but denied it because the Veteran did not have a currently diagnosed back disability.  The Board also reopened the Veteran's bilateral pes planus claim but denied it because there was clear and unmistakable evidence that the increase in the Veteran's pes planus disability during service was due to the natural progress of the disease.  

The Veteran most recently filed a claim for chest pain in June 1980, which was denied by a June 1980 rating decision and the Board's November 1981 decision.  In that decision, the Board denied the Veteran's chest pains claim because a chronic chest disability was not present during service, a chronic chest disability had not been demonstrated subsequent to service, and the episodes of chest pain during service were acute and transitory and did not result in residual disability.  

As a preliminary matter, the Board notes that the Veteran's current claims involve entitlement to service connection for a back disability, bilateral pes planus, and chest pain.  These claims are based upon the same factual basis as the Veteran's previous claims, which were most recently denied by the Board's November 1981 and April 1986 decisions that became final.  As such, it is appropriate for the Board to consider the claims as requests to reopen the previously denied claims.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2010).  

If evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

As noted above, the Board, in its August 2006 decision, denied service connection for a lumbar strain and bilateral pes planus because the Veteran did not have a currently diagnosed back disability and the worsening of his pes planus was due to the natural progression of the disorder.  The Veteran received notification that his claims were denied and was advised regarding his appellate rights in August 2006.  However, he did not appeal the decision, and the decision became final.  The evidence of record at the time of the Board's August 2006 decision included a September 1982 statement from the Veteran in which he described injuring his back in service while lifting heavy boxes, a September 1986 VA hospital record in which the Veteran reported having low back pain, a July 1987 VA examination report that reflects a diagnosis of lumbar strain, a June 1987 VA X-ray examination report that indicates that no fracture or significant degenerative changes were found, a September 2003 VA examination report that indicates that lumbar strain or disease was not found on examination, and the Veteran's testimony at hearings before the RO in September 2003 and October 2004 during which the Veteran described injuring his back in service while loading heavy boxes on a ship and also stated that he believed the pes planus aggravated his back.

As for the Veteran's pes planus claim, the evidence of record at the time of the Board's August 2006 decision included a June 1987 VA examination report, a September 2003 VA examination report, and the Veteran's testimony at hearings before the RO in August 2003 and October 2004.  The June 1987 VA examination report reflects a diagnosis of moderate pes valgo planus.  The September 2003 VA examination report contains an opinion as to whether the bilateral pes planus was aggravated in service.  The VA examiner reviewed the claims folder and examined the Veteran before indicating that the Veteran related that his bilateral pes planus condition was aggravated with rigorous training during his period of active service.  The VA examiner stated that prior to the entry into service, the Veteran did not have painful feet, although he did have bilateral pes planus.  The VA examiner indicated that there were no treatment records for bilateral pes planus in the past and the Veteran was not taking any medications for pain relief.  Finally, the VA examiner opined that "hence the lack of treatment in the interim and lack of any treatment in the current time show, that it is less likely than not that the bilateral pes planus is permanently aggravated beyond normal progression during the veteran's period of active duty."

In order for the Veteran to substantiate his claims, he must provide evidence that he has a currently diagnosed back disability related to his period of active military service and that his bilateral pes planus was aggravated beyond its normal progression during service.  However, after reviewing the evidence received since August 2006, the Board finds that, although some of the evidence is new in that it had not been submitted to the RO before, the evidence does not qualify as new and material evidence sufficient to reopen the claims because none of the evidence shows that the Veteran injured his back in service or that his pes planus was aggravated beyond its natural progression during active military service.  In this regard, the Board notes that a nurse practitioner diagnosed the Veteran with a low back strain in November 2006.  However, in August 2008, the Veteran appeared at the VA Medical Center with complaints of new back pain since an injury in May 2008 and stated that he had a history of back pain but "it went away."  He was simply diagnosed with back pain.  The Veteran was also diagnosed with degenerative disc disease at L5-S1.  However, although the Veteran is now diagnosed with a low back disability, the evidence is not material in that it does not raise a reasonable possibility of substantiating his claim because there is still no evidence of a back injury in service.  To the extent that the Veteran is competent to describe back pain in service, this evidence was previously submitted to VA and is not considered new.  Furthermore, the Veteran has not submitted any evidence related to the aggravation of his pes planus besides his testimony that he had flat feet before service and they started hurting in service.  

Therefore, the Board finds that the factual and legal status of the claims is essentially the same as they were in 2006.  There is a lack of medical evidence to indicate that the Veteran injured his back in service or that his bilateral pes planus was aggravated beyond its natural progression during active military service.  Where, as here, the determinative issue is one of medical diagnosis or causation, competent medical evidence is required.  Lay assertions of medical causation are insufficient to reopen a claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  The evidence did not show in August 2006 that the Veteran injured his back in service or that his military service aggravated his pes planus beyond its natural progression.  There remains a lack of such evidence today.  Accordingly, the Board finds that the evidence received subsequent to 2006 is not new and material and does not serve to reopen the claims for service connection for a back disability or bilateral pes planus.  

Regarding the Veteran's claim for chest pains, the Board denied service connection for chest pains in its November 1981 decision because the Veteran did not have a chest disability in service, a chest disability subsequent to service, and only had acute and transitory chest pains during service that did not result in a residual disability.  The evidence of record at the time of the Board's November 1981 decision included the Veteran's service treatment records showing complaints of anterior chest pain, a VA examination in December 1975 in which there were no complaints or symptoms of chest pain, and a physician's statement dated in July 1981 stating that the Veteran was treated for an unrelated condition.  

In order for the Veteran to substantiate his claim, he must provide evidence that he has a currently diagnosed chest disorder related to his period of active military service.  However, after reviewing the evidence received since November 1981, the Board finds that, although the evidence is new in that it had not been submitted to the RO before, none of it qualifies as material evidence sufficient to reopen the claim because none of the evidence shows that the Veteran is currently diagnosed with a chest disorder.  In this regard, the Board notes that the Veteran presented to the emergency room in April 2002 with complaints of an injury to the left side of his chest but left before consulting a physician.  

Therefore, the Board finds that the factual and legal status of the claim is essentially the same as it was in 1981.  There is a lack of medical evidence to indicate that the Veteran is currently diagnosed with a chest disorder.  Where, as here, the determinative issue is one of medical diagnosis or causation, competent medical evidence is required.  Lay assertions of medical causation are insufficient to reopen a claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  The evidence did not show in November 1981 that the Veteran was currently diagnosed with a chest disorder.  There remains a lack of such evidence today.  Accordingly, the Board finds that the evidence received subsequent to 1981 is not new and material and does not serve to reopen the claim for service connection for a chest disorder.

(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has not been presented, and the claim of entitlement to service connection for a lumbar strain is not reopened.  The appeal is denied.

New and material evidence has not been presented, and the claim of entitlement to service connection for chest pains is not reopened.  The appeal is denied.

New and material evidence has not been presented, and the claim of entitlement to service connection for bilateral pes planus is not reopened.  The appeal is denied.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  

The Veteran submitted a statement in September 1986 stating that he was receiving Social Security disability benefits.  A treatment record in September 1986 clarified that he filed for benefits for his schizophrenia.  VA has a duty to obtain Social Security Administration (SSA) records when they may be relevant to a claim.  38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The medical and legal documents pertaining to this application have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Since the record indicates that his claim for Social Security benefits is related to his acquired psychiatric disability, which is on appeal, the Board finds that the claim must be remanded in order to further develop the record before it can be adjudicated on the merits.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits. If no records can be found, indicate that the records do not exist and whether further efforts to obtain the records would be futile.

2.  After any additional development deemed necessary is accomplished, the Veteran's acquired psychiatric disability claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.      
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


